Citation Nr: 0209006	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  88-43 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for status, total right knee replacement for the 
period from May 1, 2000.  

2.  Entitlement to a rating in excess of 10 percent for a 
right knee scar for the period from March 30, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.

This appeal arises from a August 1984 rating decision from 
the Baltimore, Maryland Regional Office (RO) that continued a 
30 percent evaluation for a right knee disability.  A Notice 
of Disagreement was filed in September 1985 and a Statement 
of the Case was issued to the veteran in October 1985.  A 
substantive appeal was filed in January 1986.  The veteran 
testified in January 1989 at a personal hearing before a 
member of the Board.  

This case has been presented to the Board on several prior 
occasions, most recently in July 2000; each time, it was 
remanded for further development.  The case has been returned 
to the Board for continuation of appellate review.

During the pendency of this appeal, the veteran was awarded a 
100 percent temporary total rating on several occasions based 
on hospitalization and the need for convalescence for knee 
disability.  From March 30, 1999 to May 1, 2000, he was 
awarded a 100 percent schedular rating based on the need for 
a right knee replacement.  Thereafter, his disability rating 
for a right knee disorder was decreased to 30 percent 
effective May 1, 2000, and his ratings for arthritis and 
instability of the right knee were subsumed into a single 
rating for a total knee replacement.  As the veteran was in 
receipt of a 100 percent evaluation for a right knee 
disability for the period from March 30, 1999 to May 1, 2000, 
any appeal regarding an increased rating for this time period 
would be moot.  Therefore, the issues on appeal are those 
listed on the title page of this decision.  

Finally, in the Board's July 2000 rating decision a separate 
rating, for the period prior to March 30, 1999, of 10 percent 
was assigned for tender scar resulting from the veteran's 
right knee disability.  The issue still remains as to whether 
a higher rating is warranted from this date.


REMAND

In the Board's July 2000 decision/remand, several actions 
were listed in the Board's remand, including requesting 
private and VA medical records, and affording the veteran a 
new VA orthopedic examination.  Specifically, the RO was 
ordered to obtain medical records from Frank R. Ebert, M.D., 
Jean T. Lee, M.D., Leslie S. Matthews, M.D. of Union Memorial 
Hospital, and the Perry Point, Maryland and Baltimore, 
Maryland VA Medical Centers; however, these records have been 
neither requested nor obtained.  The RO was also ordered to 
reconsider the veteran's entitlement to an increased rating 
for his right knee scar from March 30, 1999; however, the 
RO's December 2001 Supplemental Statement of the Case does 
not mention this issue.  The law requires full compliance 
with all orders in a Board remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, these issues must again be 
remanded for consideration by the RO.  

The RO was also ordered to schedule the veteran for another 
VA orthopedic examination.  While the veteran was examined by 
the VA in September 2001, the examiner failed to address all 
the factors cited by the Board within its July 2000 remand.  
Therefore, the veteran's appeal must be returned to the RO to 
insure full compliance with the July 2000 remand order.  See 
Stegall, supra.  

Next, the veteran must be notified of the need to submit 
employment records to document his claim that his service-
connected disability interferes with his employment, and 
warrants an extraschedular rating.  At his September 2001 VA 
medical examination, the veteran stated that his right knee 
disability prevents him from working more than 7 months out 
of the year.  The veteran's employment records must be 
obtained in order to support his assertions.  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001 and the 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a) which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present. 

2.  The RO should obtain the names and 
addresses of all medical providers who 
treated him from May 1, 2000 for his 
right knee replacement and any scarring 
resulting therefrom.  The RO must obtain 
legible copies of all records that have 
not already been obtained, including 
those from Frank R. Ebert, M.D., Jean T. 
Lee, M.D., Leslie S. Matthews, M.D. of 
Union Memorial Hospital, and the Perry 
Point, Maryland and Baltimore, Maryland 
VA Medical Centers.  If these records are 
for some reason unavailable, the RO 
should document all attempts to obtain 
them for the record and notify the 
veteran that he may attempt to obtain 
records on his own.  The RO should also 
request from the veteran any employment 
records which will demonstrate marked 
interference with employment due to his 
right knee disability.  He should be 
asked either to submit such records 
himself, or authorize the VA in the 
writing to obtain such records on his 
behalf.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
right knee disability.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.

The examiner should indicate whether the 
veteran has chronic residuals of right 
knee prosthetic replacement consisting of 
severe painful motion or weakness in the 
extremity.  If not of such severity, the 
examiner should note whether the 
residuals are more appropriately 
classified as analogous to an 
intermediate degree of residual weakness, 
pain or limitation of motion.  Any 
instability should be characterized as 
mild, moderate or severe.

The examiner should note whether there is 
any ankylosis of the right knee; and, if 
so, the position in degrees should be 
given.  If there is limitation of motion, 
the range of motion of the knee should be 
given in degrees, together with the 
normal ranges of motion.  For VA 
purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  The examiner should be asked to 
determine whether the knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.

If there is any neurological involvement, 
all manifestations should be described, 
the involved nerves should be identified 
and the severity of disability of each 
nerve should be discussed.  If an 
additional neurological examination is 
warranted, it should be ordered.  

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.

4.  Prior to any adjudicative action by 
the RO, the RO must insure full 
compliance with the Board's remand order.  
The RO must determine that each aspect of 
the Board's remand order was met in full.  
The RO should then reconsider the issues 
of entitlement to an increased rating for 
residuals of a total knee replacement in 
excess of 30 percent for the period from 
May 1, 2000, to include the additional 
matter of entitlement to an 
extraschedular rating, and for an 
increased rating in excess of 10 percent 
for scar of the right knee for the period 
from March 30, 1999.  If these issues are 
not resolved in a manner fully favorable 
to the veteran, the RO must issue the 
veteran a Supplemental Statement of the 
Case.  The veteran should be given the 
opportunity to respond, and thereafter 
the claim should be returned to the 
Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to assure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

